NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted September 24, 2019*
                              Decided October 18, 2019

                                        Before

                        KENNETH F. RIPPLE, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 19-1726

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Central District of Illinois

      v.                                     No. 1:11-cr-10040-JES-JAG-3

ANTONIO D. SEYMON,                           James E. Shadid,
    Defendant-Appellant.                     Judge.


                                      ORDER

      In 2012, defendant-appellant Antonio D. Seymon was charged with several drug
crimes stemming from the distribution of crack cocaine. He was facing a mandatory life
sentence if he were convicted. That life sentence could have been based on the charged
quantity of crack and Seymon’s three prior drug felony convictions, if the government
had chosen to use 21 U.S.C. § 851 to enhance his sentence under 21 U.S.C. § 841.
Without the mandatory life sentence, Seymon’s expected Sentencing Guideline range


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See Fed. R. App. P. 34(a)(2)(C).
No. 19-1726                                                                          Page 2

would have been 188 to 235 months in prison. Before trial, the parties agreed on a
compromise. Seymon agreed to plead guilty to one count of conspiring to distribute
crack cocaine and to admit to more than 280 grams of crack. The parties framed their
plea agreement under Federal Rule of Criminal Procedure 11(c)(1)(C), specifying a
prison sentence of 300 months (25 years). The court accepted the plea and sentenced
Seymon accordingly. He did not appeal.
       In 2014, the Sentencing Commission adopted Amendment 782, which
retroactively reduced offense levels for most federal drug offenses. In the wake of
Amendment 782, Seymon moved for a reduced sentence under 18 U.S.C. § 3582(c)(2).
The district court denied that motion because his sentence had been based on the
binding plea agreement rather than on the Guidelines. Seymon appealed then. We
affirmed in a non-precedential order that followed then-controlling circuit precedent,
which treated as controlling Justice Sotomayor’s lone concurring opinion in the 4-1-4
decision in Freeman v. United States, 564 U.S. 522 (2011); see United States v. Dixon, 687
F.3d 356 (7th Cir 2012).
       Then, in 2018, the Supreme Court resolved a circuit split about how to interpret
the split decision in Freeman. In Hughes v. United States, 138 S. Ct. 1765 (2018), the Court
expressly abrogated our decision in Dixon and made someone in Seymon’s position
legally eligible for relief under Amendment 782 and 18 U.S.C. § 3582(c)(2). Under the
reduced Guidelines, and apart from § 851’s effects, Seymon’s new Guideline range
would have dropped to 151 to 188 months.
        Seymon then filed a new motion for relief under 18 U.S.C. § 3582(c)(2), and the
district court appointed counsel for him. After briefing, the district judge issued a brief
order denying relief. Under Hughes, the judge wrote, Seymon “might be eligible” for a
sentence reduction. Without deciding that legal question, the judge said he would deny
relief in the exercise of his discretion. The judge explained that he had not based
Seymon’s original sentence on the Guidelines but on the compromise the parties had
reached, which was in between a likely mandatory life sentence upon conviction and
the otherwise-applicable Guideline range. The judge also noted that a co-defendant
who was convicted at trial had been sentenced to a much heavier sentence, 576 months
(48 years) in prison, signaling the judge’s view that Seymon benefited substantially by
pleading guilty under the plea agreement. See United States v. Cheek, 740 F.3d 440 (7th
Cir. 2014) (affirming convictions and 576-month sentence of co-defendant Cheek).
       The district judge’s explanation was terse, but it was sufficient to signal that he
recognized or at least assumed he had legal authority to reduce the sentence. His order
also showed that he then exercised his discretion to deny relief for reasons that are
No. 19-1726                                                                        Page 3

certainly acceptable, referring back to the original sentencing hearing and both parties’
recognition that the agreed sentence was first and foremost a compromise reached in
the face of a potential (even likely) mandatory life sentence. We review deferentially
such exercises of discretion under § 3582(c)(2).
       The judge’s reference to co-defendant Cheek’s much heavier sentence after his
conviction at trial does not reflect an abuse of discretion. Cheek and Seymon were both
leaders and organizers under the Guidelines, though Cheek was found guilty of a
smaller quantity of crack and had a more extensive criminal history. The two were not
identically situated, but their situations were similar enough, and their sentences so
different, as to signal that Seymon had still received a very substantial benefit by
agreeing to the 300-month sentence.
      The judge did not abuse his discretion by leaving both parties with the terms of
the compromise they agreed upon back in 2012. The district court’s denial of relief
under Amendment 782 and § 3582(c)(2) is
                                                                             AFFIRMED.